Citation Nr: 1812989	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 5, 2015, for a grant of higher special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from December 1947 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for T-cell large granular lymphocytic leukemia associated with herbicide exposure and assigned an evaluation of 100 percent effective January 5, 2015.  The decision also granted higher SMC with an effective date of January 5, 2015.  The appellant timely appealed the decision with a notice of disagreement received by VA in May 2015.  After the RO issued a statement of the case in Appellant 2016, the appeal was perfected with the appellant timely filing a substantive appeal in May 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012)


FINDING OF FACT

The minimum requirements for a higher SMC were met effective November 23, 2011; however the Veteran's claim for SMC based on housebound status was received by VA on January 5, 2015.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 5, 2015 for the award of a higher SMC have not been met. 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSION

An effective date for a grant of benefits, except as otherwise provided, will be the date of the receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Special monthly compensation based on housebound status is payable where a veteran has a single service-connected disability rated 100 percent, and either (1) has additional service-connected disability or disabilities independently ratable as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

A December 2014 rating decision granted the Veteran SMC based on aid and attendance effective September 16, 2014, the date of receipt of the claim for SMC based on aid and attendance. The April 2015 rating decision granted service connection for granular lymphocytic leukemia, with an effective date of January 5, 2015, the date the claim for service connection for the leukemia was received.  The Veteran contends that he should be entitled to an earlier effective date for that grant because he received a 100 percent rating, effective November 23, 2011, for residuals of prostate cancer.

The Board recognizes that VA has granted a 100 percent disability rating for the Veteran's service-connected residuals of prostate cancer, effective November 23, 2011.  Furthermore, from November 23, 2011 he has had additional service-connected disabilities independently ratable as more than 60 percent, separate and distinct from the prostate cancer and involving different anatomical segments or bodily systems.  Therefore, the Veteran meets the schedular criteria for a grant of higher SMC based on housebound status as of November 23, 2011.  However, the Veteran filed a claim for service connection leukemia in January 5, 2015.  As noted earlier, an effective date for a grant of benefits, except as otherwise provided, will be the date of the receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Therefore, the Board denies an earlier effective date than January 5, 2015 for the grant of higher SMC.

	

ORDER

An effective date earlier than January 5, 2015 for a grant of higher SMC is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


